 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YORK RISK SERVICES GROUP, INC., a                No. 2:18-cv-0535 KJM DB
      New York Corporation,
12

13                      Plaintiff,                     ORDER
14           v.
15    DIAMOND BAKER & MITCHELL,
      LLP., a California Limited Liability
16    Partnership, and CRAIG A. DIAMOND, a
      California resident,
17

18                      Defendants.
19

20          This action came before the court on July 26, 2019, for hearing of plaintiff’s motion for a

21   protective order. Attorney Allison Rhodes appeared on behalf of the plaintiff. Attorney

22   Vasudhsiri Sathienmars appeared on behalf of the defendants.

23          Upon consideration of the arguments on file and those made at the hearing, and for the

24   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s May 24, 2019 motion for a protective order (ECF No. 18) is granted in part;

26   ////

27   ////

28   ////
                                                      1
 1           2. Defendants’ first set of requests for production and requests for admission are limited

 2   to 50 requests for production and 50 requests for admission; and

 3           3. Plaintiff’s request for attorney’s fees and costs is denied.

 4   Dated: July 26, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   DLB:6
     DB\orders\orders.civil\york0535.oah.072619
25

26
27

28
                                                         2
